Name: Commission Regulation (EEC) No 2945/88 of 23 September 1988 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 9 . 88 Official Journal of the European Communities No L 266/ 11 COMMISSION REGULATION (EEC) No 2945/88 of 23 September 1988 on the supply of various lots of white sugar as food aid Whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sugar produced outside the production quotas, as defined in Council Regulation (EEC) No 1-785/81 of 30 June 1981 on the common organization of the market in the sugar sector 0, as last amended by Regulation (EEC) No 2306/88 (6) ; whereas under that Regulation refunds and monetary compensatory amounts may not be granted or export levies and monetary compensatory amounts may not be charged on exports of C-sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (! ), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 748 tonnes of white sugar ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 C-Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 168 , 1 . 7 . 1988 , p. 7 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (&lt;) OJ No L 204, 25 . 7 . 1987, p. 1 . (*) OJ No L 177, 1 . 7 . 1981 , p . 4 . (6) OJ No L 201 , 27 . 7 . 1988 , p . 65 . No L 266/ 12 Official Journal of the European Communities 27. 9 . 88 ANNEX I 1 . Operation Nos (') : 610 to 631 , 654 and 655, 940 to 942/88 2. Programme : 1988 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Peru, Uruguay, Dominica, Lebanon , Guinea Bissau, Niger, Senegal , Angola, Equatorial Guinea, Zaire, Mozambique, Uganda, Tanzania, India, Burundi 6 . Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 528 tonnes 9 . Number of lots : one ( 14 parts) 1 : 56 tonnes ; II : 54 tonnes ; III : 18 tonnes ; IV : 18 tonnes ; V : 78 tonnes ; VI : 38 tonnes ; VII : 5 tonnes ; VIII : 15 tonnes ; IX : 80 tonnes ; X : 20 tonnes ; XI : 18 tonnes ; XII : 90 tonnes ; XIII : 20 tonnes ; XIV : 18 tonnes 10 . Packaging and marking : (4) new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) (in 20-foot containers , FLC/LCL Shipper's countload and stowage) (8) : I. (56 tonnes) :  18 tonnes : 'ACCIÃ N N ° 610/88 / AZÃ CAR / PERÃ  / DKW / 82321 / LIMA VÃ A CALLAO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA'  20 tonnes : 'ACCIÃ N N ° 611 /88 / AZÃ CAR / PERÃ  / PROSALUS / 85537 / LIMA VÃ A CALLAO / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA'  18 tonnes : 'ACCIÃ N N ° 612/88 / AZÃ CAR / PERÃ  / CARITAS DENMARK / 85802 / HUARO VÃ A CALLAO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' II . (54 tonnes) :  54 tonnes : 'ACCIÃ N N ° 613/88 / AZÃ CAR / URUGUAY / CARITAS ITALIANA / 80624 / MONTEVIDEO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA' III . ( 18 tonnes): 1  18 tonnes : 'ACTION No 614/88 / SUGAR / DOMINICA / CATHWEL / 80115 / ROSEAU VIA WOOD ­ BRIDGE BAY / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRI ­ BUTION' IV. ( 18 tonnes):  18 tonnes : 'ACTION No 615/88 / SUGAR / LEBANON / WCC / 80714 / BEIRUT / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' V. (78 tonnes) :  18 tonnes : 'ACÃ Ã O N? 616/88 / AÃ Ã CAR / GUINÃ -BISSAU / CARITAS ITALIANA / 80603 / BISSAU / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO Ã DISTRIBUÃ Ã O GRATUITA'  20 tonnes : 'ACTION N ° 617/88 / SUCRE / NIGER / SSI / 83009 / NIAMEY VIA LOME / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' 27. 9 . 88 Official Journal of the European Communities No L 266/ 13  20 tonnes : 'ACTION N ° 618/88 / SUCRE / SÃ NÃ GAL / SSI / 83008 / DAKAR / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  20 tonnes : 'ACTION N0 619/88 / SUCRE / SÃ NÃ GAL / PROSALUS / 85515 / THIES VIA DAKAR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' VI . (38 tonnes) :  10 tonnes : 'ACÃ Ã O N? 620/88 / AÃ Ã CAR / ANGOLA / WCC /"80712 ./ LOBITO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO Ã DISTRIBUÃ Ã O GRATUITA'  10 tonnes : 'ACÃ Ã O N? 621 /88 / AÃ Ã CAR / ANGOLA / WCC / 80713 / LUANDA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO Ã DISTRIBUÃ Ã O GRATUITA'  18 tonnes : 'ACCIÃ N N ° 622/88 / AZÃ CAR / GUINEA ECUATORIAL / PROSALUS / 85516 / BATA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA' VII . (5 tonnes) :  5 tonnes : 'ACTION N0 940/88 / SUCRE / ZAÃ RE / CARITAS BELGICA / 80275 / KINSHASA VIA MATADI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBU ­ TION GRATUITE' VIII . ( 15 tonnes):  5 tonnes : 'ACTION N0 623/88 / SUCRE / ZAÃ RE / CARITAS BELGICA / 80228 / BUKAVU VIA DAR ES SALAAM / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBU ­ TION GRATUITE'  5 tonnes : 'ACTION N0 941 /88 / SUCRE / ZAÃ RE / CARITAS BELGICA / 80273 / KANANGA VIA DAR ES SALAAM / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRI^ BUTION GRATUITE'  5 tonnes : 'ACTION N0 942/88 / SUCRE / ZAÃ RE / CARITAS BELGICA / 80274 / LUBUMBASHI VIA DAR ES SALAAM / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' IX. (80 tonnes) :  20 tonnes : 'ACÃ Ã O N? 624/88 / AÃ Ã CAR / MOÃ AMBIQUE / CARITAS ALEMA / 80423 / MAPUTO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUÃ Ã O GRATUITA'  20 tonnes : 'ACÃ Ã O N? 625/88 / AÃ Ã CAR / MOÃ AMBIQUE / CARITAS ALEMA / 80424 / BEIRA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUÃ Ã O GRATUITA'  20 tonnes : 'ACÃ Ã O N? 626/88 / AÃ Ã CAR / MOÃ AMBIQUE / OPEM / 84202 / MATOLA VIA MAPUTO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUÃ Ã O GRATUITA'  20 tonnes : 'ACÃ Ã O N? 627/88 / AÃ Ã CAR / MOÃ AMBIQUE / PROSALUS / 85536 / BEIRA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUÃ Ã O GRATUITA' X. (20 tonnes) :  20 tonnes : * 'ACTION No 628/88 / SUGAR / UGANDA / SCF / 82203 / KAMPALA VIA MOMBASA7 GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' XI . ( 18 tonnes) :  18 tonnes : 'ACTION No 629/88 / SUGAR / TANZANIA / DKW / 82323 / KIGOMA VIA DAR ES SALAAM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' No L 266/ 14 Official Journal of the European Communities 27 . 9 . 88 XII. (90 tonnes) : (  20 tonnes : 'ACTION No 630/88 / SUGAR / INDIA / CAM / 82014 / MADRAS / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION'  70 tonnes : 'ACTION No 631 /88 / SUGAR / INDIA / CAM / 82015 / BOMBAY / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' XIII . (20 tonnes) :  20 tonnes : 'ACÃ Ã O N? 654/88 / AÃ Ã CAR / ANGOLA / CARITAS NEERLANDICA ¢/ 80315 / LUANDA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO Ã DISTRIBUÃ ÃO GRATUITA' XIV. ( 18 tonnes):  18 tonnes : 'ACTION N0 655/88 / SUCRE / BURUNDI / CARITAS BELGICA / 80225 / BUJUMBURA VIA MOMBASA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRI ­ BUTION GRATUITE' 1 1 . Method of mobilization f7) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation (EEC) No 1107/88 , (Official Journal of the European Communities No L 110 of 29 April 1988 , page 20) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment : 1 to 15 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 1 1 October 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 10 to 25 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  27. 9 . 88 Official Journal of the European Communities No L 266/ 15  ANNEX II 1 . Operation Nos (') : 798 and 792/88 2. Programme : 1988 3 . Recipient : CICR, Av. de la Paix 17, CH-1202 GenÃ ¨ve ; Tel : (022) 34 60 01 ; Telex : 22269 ICRC CH 4. Representative of the recipient (2) : A : Delegation du CICR, Immeuble Makarem, rue de Koweit, Hamra, Ras-Beyrouth . BP 7188 , Beyrouth, Liban . Tel . 80 17 91 /2 ; B : ICRC Delegation, PO Box 4442, Lumumba Avenue, Plot 11 , Kampala, Uganda ; Tel . 23 05 17 / 23 24 50 . Telex 62237 ICRC UGA 5. Place or country of destination : Lebanon , Uganda 6. Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 220 tonnes 9 . Number of lots : two (A : 190 tonnes ; B : 30 tonnes) 10 . Packaging and marking : (4) new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : A : 190 tonnes : 'ACTION N ° 798/88 / LB-0153 / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE / BEYROUTH' B : 30 tonnes : 'ACTION No 792/88 / UG-46 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / KAMPALA' 1 1 . Method of mobilization (^ : C-sugar produced in the Community as defined at (c) in the fourth subparagraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation (EEC) No 1 1 07/88 (Official Journal of the European Communities No L 110 of 29 April 1988 , page 20) 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : A : Beirut ; B : Mombasa (CICR-Kenya : ICRC Regional Delegation , International House (5th floor), Mama Ngina Street, PO Box 73226, Nairobi , Kenya ; Tel . 26 468/9 or 33 37 96 ; Telex 25216 ICRC KE) 16 . Address of the warehouse and, if appropriate , port of landing : A : CICR, Depot Beefeater, Immeuble Al-Hakim, Vaouche, Ras-Beyrouth . B : ICRC, Delegation, Red Cross Warehouse, c/o Cartage Workshop, Uganda Railways, Kampala, Uganda 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1988 18 . Deadline for the supply : A : 30 December 1988 ; B : 15 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 11 October 1988 at 12 noon No L 266/ 16 27. 9 . 88Official Journal of the European Communities 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 (c) deadline for the supply : A : 15 January 1989 ; B : 30 January 1989 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Brussels, telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) :  27. 9 . 88 Official Journal of the European Communities No L 266/ 17 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . Radiation certificate must be issued by official authorities and be legalized for India . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . Annex I : The supplier should send a duplicate of the original invoice to : M. de Keyzer and SchÃ ¼tz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210 , 1 . 8 . 1987, p. 56) is not applicable . The rules given in Regu ­ lation (EEC) No 2630/81 of 10 September 1981 (OJ No L 258 , 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation . Q The rule provided at the second indent in point (a) of Article 18 (2) ' of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 30 containers are to be shipped on any vessel . The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. Should containers be used at the stage of delivery free-at-port-of shipment, on FCL/FCL or FCL/LCL basis, the supplier will bear all costs pertaining to the use of such containers up to the terminal stage, including THC (terminal handling charges). However, the supplier shall not bear any rental cost. Where, on the basis of Article 13 (2) second indent of Regulation (EEC) No 2200/87, the supplier is responsible for loading the containers on board of the vessel designated by the recipient, the Commission will refund the corresponding costs, excluding terminal handling charges . Should containers be used on LCL/FCL or LCL/LCL basis, the supplier must deliver the goods to the terminal , at a stage where the stuffing of the containers can be immediately done at the recipient's costs . The supplier shall not bear any cost pertaining to the use of the containers .